PER CURIAM.
Walter Burnette was convicted in the Twenty-Second Judicial District Court for the Parish of St. Tammany upon a plea of guilty to the charge of simple burglary (No. 52119) and upon a plea of guilty of aggravated battery on the charge of attempted murder (No. 52120). Both pleas were entered in March of 1968. He filed an application for a writ of habeas corpus on each of the charges in the trial court. After an evidentiary hearing, the trial court denied the applications but granted motions for appeal to this court.
There is no appeal from a denial of a writ of habeas corpus. C.Cr.P. art. 369. The trial court erroneously granted the motions for appeal. Since the entire record is before us, having been lodged in this court, we will treat what is before us as applications for remedial writs of habeas corpus. La.Const. Art. VII, Sec. 10.
The appeals are dismissed. The applications for writs are denied. The showing made does not warrant the exercise of our original or supervisory jurisdiction. Petitioner has filed two “MOTIONfS] FOR JAIL TIME.” His contentions were not properly raised before the trial court nor before us. Whatever rights petitioner has in relation to these contentions are reserved to him.